Name: Commission Regulation (EEC) No 1204/93 of 17 May 1993 adopting definitive measures concerning the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States, and amending Regulation (EEC) No 1406/92
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 18. 5. 93 Official Journal of the European Communities No L 122/33 COMMISSION REGULATION (EEC) No 1204/93 of 17 May 1993 adopting definitive measures concerning die issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States, and amending Regulation (EEC) No 1406/92 to confirm the suspension of the issuing of STM licences as provided for in Article 1 of Regulation (EEC) No 900/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables betwee/n Portugal and the other Member States ('), as amended by Regulation (EEC) No 745/93 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1406/92 of 27 May 1992 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (3) sets the target ceilings for imports into Portugal of certain fresh fruit and vegetables for the 1992/93 marketing year ; Whereas the target ceiling for oranges for the period 1 March 1993 to 31 May 1993 has been exceeded ; Whereas the Commission adopted the interim protective measures necessary in accordance with ah emergency procedure by Regulation (EEC) No 900/93 (4) ; whereas definitive measures must be adopted ; whereas in view of the market situation in Portugal, and with the view to ensure deliveries of oranges in the remaining part of the sensitive period for oranges the target ceiling should be revised ; Whereas definitive measures as provided for in Article 252 (3) of the Act of Accession should be adopted HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM licences for oranges covered by CN codes 0805 10 11 , 0805 10 15 and 0805 10 19, 0805 10 21 , 0805 10 25, 0805 10 29, 0805 10 31 , 0805 10 35, 0805 10 39, 0805 10 41 , 0805 10 45 and 0805 10 49 as referred to in Regulation (EEC) No 900/93 and applied for in Portugal from 13 April 1993 to the date of entry into force of this Regulation, is hereby defi ­ nitively suspended. 2. Further applications for STM licences may be lodged in respect of the remaining quantities under the ceiling as amended by Article 2. Article 2 In the Annex to Regulation (EEC) No 1406/92 the indi ­ cative ceiling for oranges for the period 1 March to 31 May 1993 at 5 400 tonnes is amended to 7 000 tonnes. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. (2) OJ No L 77, 31 . 3. 1993, p. 12. 0 OJ No L 146, 28 . 5. 1992, p. 57. (4) OJ No L 93, 17. 4. 1993, p. 20 .